DETAILED ACTION
Election/Restriction
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Applicant’s election without traverse of Group II, claims 32, 33, 36, 42, 43, 47, and 50, in the reply filed on 5 November 2021 is acknowledged. Claims 1-3, 6, 7, 19, 21, 29, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
	The references cited by applicants in the IDS have been made of record.  While the statements filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally pertinent cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention.  Also, there is no requirement to explain the materiality of the submitted references, however, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant’s duty of disclosure, see Penn Yan Boats, inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide proper antecedent basis for the subject matter of claim 43 regarding room temperature. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 43 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

Original claim 43 recites the limitation " wherein the at least one compound is chemically configured to be liquid above room temperature and at least partially solid at about room temperature."
This subject matter is absent from the specification.
The specification teaches that "PEG can be readily melted at a relatively low temperature" ([0029] of published application) and that the suspension is allowed to dry or harden at a controlled temperature of 40 °C ([0046] of published application), which is well above room temperature.
The specification does not teach any examples of a compound that is chemically configured to be liquid above room temperature and at least partially solid at about room temperature.
Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 50 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 32 recites a step of "allowing the carrier to harden resulting in a film or deposit." Dependent claim 50 recites that "the carrier is allowed to cool, evaporate, or a combination thereof."
If the carrier evaporates (completely), then it is gone and cannot fulfil the requirement of claim 32 that the carrier hardens. Accordingly, it is not clear how claim 50 requires all of the limitations of claim 32. It is suggested that the claim makes clear that a component of the carrier evaporates, such as a liquid medium.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 32 recites a step of "allowing the carrier to harden resulting in a film or deposit."
Dependent claim 50 recites that "the carrier is allowed to cool, evaporate, or a combination thereof."
If the carrier evaporates (completely), then it is gone and cannot fulfil the requirement of claim 32 that the carrier hardens. Accordingly, claim 50 does not clearly require all of the limitations of claim 32.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 33, 36, 42, 47, and 50 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Suto (US 5,064,576; IDS).
Regarding claim 32, Suto discloses a method (Example 52) comprising: 
forming a composition comprising 
(i) a carrier configured as a transport medium for application of the composition to a substrate (binder and solvent, col. 9, lines 6-10) and 
(ii) at least one salt of chloranilic acid (zirconium chloranilate, col. 8, last line); 
applying the composition to the substrate (latex-impregnated paper, col. 9, lines 11-13); and 
allowing the carrier to harden resulting in a film or deposit (drying, col. 9, lines 11-14).
Regarding the limitation "method of forming a dispensable composition soluble in a bodily fluid," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The limitation "dispensable composition soluble in a bodily fluid" is not linked to any positively recited steps of the method body. At least the nitrilotriacetic acid (NTA) of Example 52 is soluble in water and therefore in bodily fluid.
Regarding claim 33, Suto discloses that the carrier comprises a liquid medium of a volatile organic compound (toluene, col. 9, line 10).
Regarding claim 36, Suto discloses that the carrier comprises at least one compound soluble within a bodily fluid (nitrilotriacetic acid (NTA), col. 9, line 3) and configured to at least partially solidify upon loss of the liquid medium after application of the composition on the substrate (col. 9, lines 11-14).
alone can broadly be interpreted as the carrier that is at least one compound soluble within a bodily fluid and configured to be at least partially solid after application of the composition on the substrate. It is noted that claim 32 recites a step of "forming a composition comprising a carrier," which is an open-ended term that does not exclude other components, such as the binder and solvent. Regarding the claim 32 limitation "configured as a transport medium for application of the composition to a substrate," it is noted that this can be broadly interpreted as an intended use because the claim does not recite a step of using the carrier alone as a transport medium for application of the composition to a substrate.
Regarding claim 47, Suto discloses that the applying of the composition comprises screen printing the composition on the substrate (col. 4, lines 5-8; col. 9, lines 11-14).
Regarding claim 50, Suto discloses that the carrier is allowed to evaporate, to at least partially solidify to form a carrier matrix (col. 9, lines 11-14).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797